Bartley, J.
The legality of the election of the complainants, as trustees of the German Catholic St. Peter’s Cemetery Association of Cincinnati, at the election held by the association in February, 1850, and the right of the defendants to exercise the powers, and conduct the affairs of the association, cannot be judicially tested by bill in chancery, but such cause falls appropriately within the jurisdiction of proceedings at law by quo warranto.
A special and express trust, created by the appropriation of a lot of ground for the exclusive purpose of the burial of the dead of the German Catholics of Cincinnati and its vicinity, and the appropriation of the surplus means of the association solely to pious and charitable uses, are objects which will be upheld, and the execution of the trust strictly enforced in a court of equity, upon the application of any member of the association, where there has been an abuse or perversion of such trust. But the proof in this case does not show such a violation or abuse of the trust created as to justify the interference of a court of equity.
And the corporation was not, either by its charter or its articles of association, placed under the special authority, control, or direction, of the German Catholic Church of Cincinnati; and the special stipulations of the bishop of the Catholic diocese, with some of the members of the association, that, in consideration of his blessing the cemetery, and consecrating the burial grounds, the rules and usages of the church should be strictly observed, and the directions of the bishop, or the priests of the church, be followed as to what German Catholics should be entitled to burial in the cemetery, do not legally constitute conditions in the terms of the trust, so as to restrict, or in any manner control, the legal powers of the corporation.

Bill in chancery dismissed.